NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-12714

 GGNSC ADMINISTRATIVE SERVICES, LLC, & others1 vs.   JACKALYN M.
               SCHRADER, personal representative.2



        Suffolk.     October 4, 2019. - February 27, 2020.

   Present:    Gants, C.J., Lenk, Gaziano, Lowy, Budd, Cypher,
                           & Kafker, JJ.


Nursing Home. Wrongful Death. Negligence, Nursing home,
     Wrongful death. Arbitration, Appeal of order compelling
     arbitration, Scope of arbitration. Consent. Uniform
     Arbitration Act.



     Certification of a question of law to the Supreme Judicial
Court by the United States Court of Appeals for the First
Circuit.


     John Vail, of the District of Columbia (David J. Hoey also
present) for the defendant.
     Joseph M. Desmond (Alex Harrington also present) for the
plaintiffs.
     The following submitted briefs for amici curiae:
     Jennifer A. Creedon for Massachusetts Defense Lawyers
Association.


    1  Golden Gate National Senior Care, LLC; GGNSC Holdings,
LLC; GGNSC Chestnut Hill, LLC, doing business as Golden Living
Center -- Heathwood.

    2   Of the estate of Emma J. Schrader.
                                                                   2


     Meryl D. Grenadier, William Avarado Rivera, & Kelly Bagby,
of the District of Columbia, Eric M. Carlson of California,
Steven Schwartz, & Rebecca J. Benson for AARP & others.
     John J. Barter for Professional Liability Foundation, Ltd.
     Robert E. Curtis, Jr., for Massachusetts Advocates for
Nursing Home Reform, Inc.


     LOWY, J.   After the decedent died in the care of a nursing

home, her daughter commenced a wrongful death action against the

nursing home notwithstanding the existence of an arbitration

agreement between the decedent and the nursing home.   The United

States Court of Appeals for the First Circuit (First Circuit)

certified two questions to this court.3   The first question,

whether our wrongful death statute, G. L. c. 229, § 2, provides

rights to statutory beneficiaries derivative of or independent

from what would have been the decedent's own cause of action for

the injuries causing her death (decedent's action), informs the

underlying dispute about whether the decedent's arbitration

agreement binds the decedent's statutory beneficiaries of the

wrongful death action.   The language of G. L. c. 229, § 2, and

our interpretation of the statute through its various iterations

convince us that the Legislature intended wrongful death actions

to be derivative of the decedent's action.   To the extent that

the statute's derivative character does not answer the second




     3 The United States Court of Appeals for the First Circuit
certified the questions to us pursuant to S.J.C. Rule 1:03, as
appearing in 382 Mass. 700 (1981).
                                                                   3


certified question, whether the arbitration agreement is

otherwise enforceable, we conclude that, in the circumstances of

this case, the arbitration agreement does, indeed, control the

beneficiaries.4

     1.   Factual and procedural background.   We recite the

undisputed facts as established by the United States District

Court judge in his decision granting the plaintiffs' motion to

compel arbitration under the Federal Arbitration Act.

     Jackalyn Schrader brought the decedent, her mother, Emma

Schrader, to the Golden Living Center Heathwood (Heathwood) in

February 2013.5   Heathwood is part of a larger corporate

structure known as GGNSC.   When Jackalyn brought the decedent to

Heathwood, an administrator handed Jackalyn a stack of

paperwork.   Heathwood did not condition admission of the

decedent or caring for her upon the completion of all of the

documents, some of which, including an arbitration agreement,

were voluntary and clearly labeled as such.




     4 We acknowledge the amicus briefs submitted by AARP, AARP
Foundation, National Consumer Voice for Quality Long-Term Care,
Justice in Aging, Center for Public Representation, and National
Academy of Elder Law Attorneys; Professional Liability
Foundation, Ltd.; Massachusetts Defense Lawyers Association; and
Massachusetts Advocates for Nursing Home Reform.

     5 Because the decedent and the defendant share a last name,
we refer to Jackalyn by her first name.
                                                                   4


     The arbitration agreement pertained to Heathwood and the

"Resident."   The agreement defined "Resident" as including "all

persons whose claim is or may be derived through or on behalf of

the Resident [the decedent], including any next of kin,

guardian, executor, administrator, legal representative, or heir

of the Resident, and any person who has executed this Agreement

on the Resident's behalf."   Jackalyn is both the decedent's next

of kin and her personal representative as executor of her

estate.   Following the decedent's admission to Heathwood,

Jackalyn signed the arbitration agreement.   Jackalyn acted only

as power of attorney for the decedent and did not sign any

documents in her individual capacity.6

     On December 3, 2013, the decedent died in Heathwood's care.

On February 4, 2016, Jackalyn brought a wrongful death action

pursuant to G. L. c. 229, § 2, in the Superior Court in her

capacity as the decedent's personal representative, alleging

that GGNSC negligently caused the decedent's death.   The

complaint further alleged that the decedent's injuries were ones

"for which [the decedent] would have been entitled to bring an




     6 As a matter of law, the decedent signed the agreement.
See Johnson v. Kindred Healthcare, Inc., 466 Mass. 779, 785
(2014), citing G. L. c. 190B, § 5-502.
                                                                    5


action had she survived, and the right to bring such action

survives her."7

     On March 15, 2016, GGNSC sued Jackalyn in the United States

District Court for the District of Massachusetts to compel

arbitration.   Jackalyn opposed arbitration on two grounds.

First, she contended that the arbitration agreement was both

procedurally and substantively unconscionable.   The Federal

District Court judge held that the arbitration agreement was

valid and not unconscionable.8

     In the alternative, Jackalyn argued that the arbitration

agreement could not bind the decedent's beneficiaries because

they were not its signatories.   In other words, Jackalyn claimed

that the arbitration agreement could not control the wrongful

death claim because the beneficiaries' claim under the wrongful

death statute was independent of the decedent's action and the


     7 Specifically, Jackalyn claims that "preventable sacral
decubitus" (bedsores or pressure ulcers) resulted in the
decedent's pain and suffering, eventually requiring surgery,
from which the decedent never recovered.

     8 Jackalyn also brought a negligence claim in the Superior
Court. The Federal District Court judge considered only the
wrongful death action, and on appeal to the First Circuit, the
parties and court treated the wrongful death action and the
negligence claim as equivalent. In her brief to us, Jackalyn
claims that she also brought a survival action in the Superior
Court. Her complaint, however, does not point to our survival
statute, G. L. c. 228, § 1. Although we assume that her
appellate brief meant to refer to a negligence claim, we only
address the wrongful death claim because that is the question
that the First Circuit certified to us.
                                                                    6


decedent was the only legal party to sign the arbitration

agreement.   The Federal District Court judge concluded that the

cause of action was derivative, and thus the arbitration

agreement bound the estate on behalf of the wrongful death

beneficiaries.9   The judge then granted the motion to compel

arbitration, but declined to stay Jackalyn's Superior Court

action pending the outcome of the arbitration.    Instead, the

parties agreed to do so.   Jackalyn then asked the judge to

certify questions to this court, but he declined to do so at the

"thirteenth hour."   Jackalyn appealed from this decision to the

First Circuit.

     The First Circuit certified two questions to us:

     "1. Is the wrongful death claim of [the decedent's]
     statutory heirs derivative or independent of [the
     decedent's] own cause of action?

     "2. If the answer to the first question does not resolve
     the issue presented to the federal court, is Jackalyn['s]
     wrongful death claim nonetheless subject to [the
     decedent's] Agreement that her 'next of kin, guardian,
     executor, administrator, legal representative, or heir'
     would arbitrate claims against GGNSC?"

     Although we have addressed the first question in cases

involving past iterations of our wrongful death statute, our law

today is clearly unsettled on the matter and, although the


     9 In his decision, the judge   explicitly disagreed with the
reasoning in another opinion that   was decided in the Federal
District Court in Massachusetts.    See Oahn Nguyen Chung vs.
StudentCity.com, Inc., U.S. Dist.   Ct., No. 10-10943 (D. Mass.
Sept. 9, 2011).
                                                                     7


parties raised the issue in Johnson v. Kindred Healthcare, Inc.,

466 Mass. 779 (2014), we did not address it because we decided

the case on different grounds.    See id. at 788 n.14 (health care

agent's decision to arbitrate disputes does not bind patient

under health care proxy statute).    Based on a plain reading of

the wrongful death statute and our interpretation of common-law

wrongful death actions over time, and in light of persuasive

authority from other States, we determine that a wrongful death

claim of a statutory beneficiary is derivative of the decedent's

action and that the arbitration clause in question is

enforceable.

     2.    Discussion.   a.   Characterization of wrongful death

claims as derivative or independent.     i.   Under wrongful death

statute.   The issue in this case cannot be understood without an

explanation of the two approaches to an action for wrongful

death, derivative and independent.

     If we characterize claims of beneficiaries under a wrongful

death statute as "derivative," then the "wrongful death

liability is but an extension of the decedent's personal injury

claim."    Willis & Peverall, The "Vanishing Trial":   Arbitrating

Wrongful Death, 53 U. Rich. L. Rev. 1339, 1352 (2019) (Willis &

Peverall).   This means that "the beneficiaries of the death

action can sue only if the decedent would still be in a position

to sue."   Ellis v. Ford Motor Co., 628 F. Supp. 849, 858 (D.
                                                                      8
Mass. 1986), quoting Restatement (Second) of Judgments § 46

comment c (1982) (Restatement).    Courts that follow this

interpretation emphasize "that the same tortious 'conduct' which

caused the decedent's personal injury also undergirds the

wrongful death action."    Willis & Peverall, supra at 1353.

Under this view, because the wrongful death action is derivative

of the decedent's rights, the decedent "enjoys [exclusive]

rights over the wrongful death action such that he or she can

agree to arbitrate that claim entirely."       Id.

    On the other hand, if claims under a wrongful death statute

are "independent," then "the decedent's disposition of his

personal injury claim would have no effect on the wrongful death

claim.   The situation would be as though the injured person and

his beneficiary each had a separate legal interest in his life,

assertable by separate action."    Ellis, 628 F. Supp. at 858,

quoting Restatement, supra.    Courts following this

interpretation have held that "wrongful death liability does not

concern recovery for personal injury at all or . . . any other

claim that the decedent may have had against the tortfeasor."

Willis & Peverall, supra at 1354.       The action "deals only with

the economic effect the decedent's death had upon specific

family members."   Id.    Thus, the decedent would be without

authority to bind beneficiaries like Jackalyn to arbitration for

her wrongful death claims.    See id.
                                                                       9


    Unlike with statutes giving rise to derivative claims,

then, statutes giving rise to independent claims could have an

inefficient application; if a nursing home resident signed an

arbitration agreement and her nursing home injured her, she

could bring only her negligence claim through arbitration.       If

she later died from those injuries, a statute giving rise to

independent wrongful death claims would permit her executor to

commence a wrongful death action in court based on the same

conduct even if she had resolved her negligence claims against

the nursing home through arbitration.    See Ellis, 628 F. Supp.

at 857-858.

    ii.   Common-law basis for wrongful death claims.     Jackalyn

argues that our wrongful death statute, G. L. c. 229, § 2, does

not negate an independent common-law right to bring a wrongful

death claim.     Like most jurisdictions, we previously held that

"there [was] no common law right to civil recovery for death,

and that any right to such recovery [was] solely a creation of

the statutes."    Gaudette v. Webb, 362 Mass. 60, 64 (1972).10    In

Gaudette, however, we followed the United States Supreme Court

in concluding that our law had evolved; thus, "the right to

recovery for wrongful death is [now] of common law origin," and




    10 For a thorough history of the development of our common-
law wrongful death jurisprudence, see Matsuyama v. Birnbaum, 452
Mass. 1, 21-23 (2008), and Gaudette, 362 Mass. at 64-70.
                                                                  10


no longer solely created by statute.   Id. at 71, discussing

Moragne v. States Marine Lines, Inc., 398 U.S. 375, 409 (1970).

The defendant points to Gaudette as support for the proposition

that our wrongful death jurisprudence, with its common-law

foundation, is open to judicial control.

     The defendant misunderstands our interpretation of G. L.

c. 229, § 2.   See Bratcher v. Galusha, 417 Mass. 28, 30-31

(1994) (declining plaintiff's request to "rewrite or ignore the

plain language"); Hallett v. Wrentham, 398 Mass. 550, 555 (1986)

("Gaudette does not stand for the proposition that the

requirements of the statute may be disregarded").   Far from

providing this court unbridled power to interpret G. L. c. 229,

§ 2, the Gaudette decision instead requires that we follow the

procedures prescribed in that statute, see Marco v. Green, 415
Mass. 732, 735 (1993), so long as we anchor that statutory

interpretation to the common law so as to "meet changes in the

evolving life of the Commonwealth" as we do with "all common-law

causes of action," Matsuyama v. Birnbaum, 452 Mass. 1, 23

(2008).   See id. at 4 (recognizing that loss of chance of

survival due to medical negligence "comports with the common law

of wrongful death as it has developed in the Commonwealth" and

with G. L. c. 229, § 2).11   In deciding whether wrongful death


     11Any of our interpretations of the common law must
therefore recognize that G. L. c. 229 sets forth (a) that
                                                                     11


rights are derivative or independent, we look first to the

statute and then, if the language does not resolve the question,

to the common law for guidance.     See Pobieglo v. Monsanto Co.,

402 Mass. 112, 116 (1988).

     b.   Wrongful death claims under G. L. c. 229, § 2, as

derivative.   i.   Statutory history.   In 1840, Massachusetts was

the first State to enact a wrongful death statute.    See Willis &

Peverall, supra at 1359.     The Legislature set the foundation of

the statute's modern iteration in 1946, by establishing

liability for towns and common carriers whose negligence

resulted in death.    St. 1946, c. 614, § 1.   The Legislature

amended the statute in 1947, broadening the liability for

"wilful, wanton, or reckless" behavior.     St. 1947, c. 506, § 1A.

     In 1958, the Legislature enacted the language more or less

as it stands today.12   St. 1958, c. 238, § 1.   Section 2 of G. L.

c. 229 states, in pertinent part:

     "A person who (1) by his negligence causes the death
     of a person in the exercise of due care, or (2) by
     willful, wanton or reckless act causes the death of a
     person under such circumstances that the deceased


damages are assessed based on the degree of the defendant's
culpability; (b) the range of recoverable damages; (c) that only
a "personal representative on behalf of the designated
categories of beneficiaries" can bring the action; and (d) a
statute of limitations. Gaudette, 362 Mass. at 71.
     12 After 1958, amendments to the statute were relatively

minimal, for example, increasing the statute of limitations, St.
1989, c. 215, § 1, and increasing the amount recoverable by the
claimant, St. 1972, c. 440, § 1.
                                                                 12


    could have recovered damages for personal injuries if
    his death had not resulted . . . shall be liable in
    damages in the amount of: (1) the fair monetary value
    of the decedent to the persons entitled to receive the
    damages recovered, as provided in [G. L. c. 229, § 1]
    . . . . Damages under this section shall be recovered
    in an action of tort by the executor or administrator
    of the deceased."13

    ii.   Plain language.     "When conducting statutory

interpretation, this court strives to effectuate the

Legislature's intent by looking first to the statute's

plain language" (quotations and citation omitted).

Plymouth Retirement Bd. v. Contributory Retirement Appeal

Bd., 483 Mass. 600, 604 (2019).     We consider the plain

language of the section at issue by analyzing the statute

as a whole.   See id. at 605.

    In 1958, the Legislature amended G. L. c. 229, § 2, to

permit compensation only "under such circumstances that the

deceased could have recovered damages for personal injuries

if his death had not resulted."     St. 1958, c. 238, § 1.

Through this amendment, the Legislature expressly tethered

a wrongful death claim to tortious conduct that caused the

decedent's personal injury.     In other words, where no cause

of action for wrongful death exists unless the decedent

could have sued for personal injury, then the wrongful




    13 General Laws c. 229, § 1, creates a roadmap of who
constitutes a beneficiary of the decedent.
                                                                 13


death claim necessarily derives from the underlying tort.

As we have noted in other contexts, "claims for recovery

based on personal injury, wrongful death, or loss of

consortium are not distinct when they derive from the same

constellation of facts."    Sisson v. Lhowe, 460 Mass. 705,

710 (2011).

    The "under such circumstances" clause certainly

modifies wrongful death actions brought based upon

"willful, wanton, or reckless act[s]."     G. L. c. 229, § 2.

By virtue of the conjunction "or" placed between the

different types of acts causing wrongful death, the clause

also seems to modify the cause of action based on

negligence.    Id.   In any event, we conclude that the clause

applies to both wrongful death actions caused by willful,

wanton, or reckless acts, as well as by negligence.

Moreover, the elements of our wrongful death action based

on negligence mirror those of an ordinary negligence claim.

See Correa v. Schoeck, 479 Mass. 686, 693 (2018) ("To

prevail in her wrongful death suit [under G. L. c. 229,

§ 2, plaintiff] must prove that the defendants were

negligent").    Thus, the decedent's "executor or

administrator" can bring a negligence claim pursuant to

G. L. c. 229, § 2 only "under such circumstances" in which
                                                                 14


the decedent could have raised an ordinary negligence

claim.

       The language and structure of our wrongful death

statute also reflects the derivative nature of claims

brought under it.     Under G. L. c. 229, § 2, only the

"executor or administrator of the deceased" can initiate

the wrongful death action, and the statute separates the

permissible claimant from the permissible beneficiaries in

§ 1.    The Legislature thereby intended wrongful death

rights to remain tied to the decedent's action; if the

rights belonged to the statutory beneficiaries, then the

Legislature presumably would have listed them in § 2 with

the other claimants permitted to commence lawsuits.

Indeed, both G. L. c. 229, §§ 1 and 2, "provide[] for a

single action[, on behalf of the class of beneficiaries

defined in G. L. c. 229, § 1,] brought by the decedent's

executor or administrator.     The executor or administrator

presents all claims by the designated beneficiaries for

damages flowing from the wrongful death."     Hallett, 398
Mass. at 555.    Id. at 556 (loss of consortium and wrongful

death claims not independent).

       iii.   Evolving judicial interpretation.   We also find

support for concluding that wrongful death claims brought

under G. L. c. 229, § 2, are derivative in our
                                                                15


interpretation of the various legislative amendments.     See

Commonwealth v. Wassilie, 482 Mass. 562, 576 (2019),

quoting Commonwealth v. Quinn, 439 Mass. 492, 499-500

(2003) ("unspecific statutory language 'may nonetheless be

sufficiently definite because of judicial construction,

common law meaning, or the statutory history of particular

terms'").   Prior to the Legislature's amendments in 1958,

we interpreted our wrongful death statutes to create

independent rights for beneficiaries.   See Ellis, 628 F.

Supp. at 858, citing McCarthy v. William H. Wood Lumber

Co., 219 Mass. 566, 567 (1914) ("At one time it was

undisputed that Massachusetts' wrongful death action was of

the 'independent' variety").   See also Oliveria v.

Oliveria, 305 Mass. 297, 301 (1940), overruled on another

ground by Sorensen v. Sorensen, 369 Mass. 350 (1975) ("The

statute does not limit the remedy, as do the statutes of

many jurisdictions, to instances where the deceased could

have maintained an action if he had lived.   The action for

death is not derivative in character"); Wall v.

Massachusetts Northeastern St. Ry., 229 Mass. 506, 507

(1918) (wrongful death actions did not accrue during

decedent's lifetime and Massachusetts differed from

derivative state statutes providing "a right of action for

the death of the injured person only if he might have
                                                                16


maintained an action had he lived" [quotations and citation

omitted]); Montellier v. United States, 202 F. Supp. 384,

394 (E.D.N.Y. 1962), aff'd, 315 F.2d 180 (2d Cir. 1963)

("[because Massachusetts's wrongful death statute] created

a right in the survivors which did not arise until the

wrongful death, the deceased had no power to barter it away

and his execution and delivery of a release was nugatory as

to his survivors").14

     Since the amendments to G. L. c. 229, § 2, in 1958,

this court has not held claims under the statute to be

independent.   See Johnson, 466 Mass. at 788 n.14.   Although

we have not directly reached the issue, see id., the

direction of our case law in other contexts appears clear.

See Sisson, 460 Mass. at 710 (wrongful death not distinct

from other claims when facts same); Tobin v. Norwood

Country Club, Inc., 422 Mass. 126, 138 (1996) (contributory

negligence of decedent reduces damages on all claims, not

just those awarded to estate); Santos v. Lumbermens Mut.

Cas. Co., 408 Mass. 70, 77-78 (1990) (beneficiaries receive

award, but must operate through "conduit" of executor or


     14See also Beausoleil's Case, 321 Mass. 344, 347 (1947)
(decedent cannot "prevent his statutory beneficiaries from
exercising [right to bring wrongful death claim] when it comes
into existence at his death"); Eldridge v. Barton, 232 Mass.
183, 186 (1919) ("damages recovered [for decedent's death] would
not be assets of the estate in the hands of the administrator").
                                                                17


administrator); Norman v. Massachusetts Bay Transp. Auth.,

403 Mass. 303, 308 (1988) ("In a wrongful death action,

damages are not recoverable both for the injured person's

losses and the derivative losses of others"); Hallett, 398
Mass. at 556 (loss of consortium and wrongful death not

independent claims).   Overall, the "trend in [our] law is

against allowing" claims under G. L. c. 229, § 2, to be

independent of the decedent's own cause of action.    Fidler

v. E.M. Parker Co., 394 Mass. 534, 547 (1985) (discussing

movement away from independent claims for wrongful death

and loss of consortium).

    iv.   Other jurisdictions.    The wrongful death statutes

in other jurisdictions and the judicial interpretations

thereof augment our conclusion.   See Doe v. Superintendent

of Schs. of Worcester, 421 Mass. 117, 130 n.4 (1995).     The

majority of States conclude that where an action for the

injuries causing the decedent's death "could not have been

brought by the deceased, had he survived, . . . no right of

action [for wrongful death] . . . can vest in the

deceased's administrator or representative for the benefit

of the beneficiaries" because "even though the right

created by the statute is a new cause of action, it is

still derivative and dependent on the continuance of a

right in the decedent to maintain an action for his injury
                                                                18


up to the time of his death."   12 Am. Jur. Trials, Wrongful

Death Actions § 16, at 344-345 (1966).   The States

following the majority rule do not provide express

independent causes of action for the beneficiaries.     See,

e.g., Behurst v. Crown Cork & Seal USA, Inc., 346 Or. 29,

40 (2009) (en banc) ("Only the . . . personal

representative may maintain an action under" wrongful death

statute).   See also In re Labatt Food Serv., L.P., 279
S.W.3d 640, 646 (Tex. 2009) ("While it is true that damages

for a wrongful death action are for the exclusive benefit

of the beneficiaries and are meant to compensate them for

their own personal loss, the cause of action is still

entirely derivative of the decedent's rights").   But see

Ping v. Beverly Enters., Inc., 376 S.W.3d 581, 598 (Ky.

2012), cert. denied, 569 U.S. 954 (2013) (predispute

arbitration agreement not enforceable against wrongful

death claim where " wrongful death and survival actions are

separate and distinct"); Gilloon v. Humana, Inc., 100 Nev.
518, 520 (1984) (wrongful death statute creates independent

cause of action for heirs).

    Because of the 1958 legislative amendments to G. L.

c. 229, § 2, we adopt the majority rule that precludes

wrongful death actions unless decedents could have brought

an action for the injuries that caused their death.     There
                                                                   19


are, however, other ways that an arbitration agreement may

be invalid.

       c..   Other possible grounds for invalidating

arbitration agreement.      i.   Lack of consent.   A contract

generally only binds those who consent to its terms

(citation omitted).      See Levy v. Levy, 309 Mass. 230, 234

(1941).      Jackalyn argues that even if wrongful death claims

are derivative, the arbitration agreement cannot control

the decedent's beneficiaries because they never consented

to its terms.15     We need not consider consent, however,

because the cause of action for the injuries resulting in

the decedent's wrongful death belongs to the decedent

alone, and the decedent alone had the right to decide

whether the beneficiaries must arbitrate those claims.       The

beneficiaries' lack of consent is thus inconsequential.

       ii.   Contract defenses under Massachusetts Arbitration

Act.    That we classify the wrongful death action as

derivative is not necessarily dispositive of the question

whether the arbitration agreement binds decedent's

beneficiaries.     We assess the validity of nursing home

arbitration agreements pursuant to the Federal Arbitration




       There are common-law rules for binding nonsignatory third
       15

parties to a contract. See Machado v. System4 LLC, 471 Mass.
204, 209 (2015).
                                                                  20


Act, 9 U.S.C. §§ 1 et seq., and the Massachusetts

Arbitration Act, G. L. c. 251.   See Miller v. Cotter, 448
Mass. 671, 678 (2007) (applying Massachusetts Arbitration

Act although "cognizant that the Federal [Arbitration] Act

almost certainly applies as well").    Moreover, the

Massachusetts Arbitration Act, the Federal Arbitration Act,

and relevant case law all demonstrate the strong public

policy in favor of arbitration in commercial disputes.      See

id. at 676.   Under both acts, arbitration agreements are

enforceable "save upon such grounds as exist at law or in

equity for the revocation of any contract."    St. Fleur v.

WPI Cable Sys./Mutron, 450 Mass. 345, 350 (2008), quoting 9

U.S.C. § 2.   We therefore "apply generally applicable

State-law contract defenses . . . to determine the validity

of an arbitration agreement" even if we find it to be

derivative.   See St. Fleur, supra.   These defenses include

fraud, undue influence or duress, or unconscionability.

See Miller, supra at 679.   However, we have declined to

adopt a "per se rule that predispute arbitration agreements

in the nursing home context should be void as a matter of

public policy."   Id. at 682.

    As we found in Miller, 448 Mass. at 679-684, the facts

here, as determined by the Federal District Court judge,

demonstrate no fraud, duress, undue influence, or
                                                                 21


unconscionability.     Heathwood allowed Jackalyn to study the

documents for some time before signing, and there was no

evidence that she did not assent to the terms of the

arbitration agreement.     The agreement also was not

procedurally unconscionable, given that it clearly

indicated, in bold-faced capital letters, that the

agreement was not mandatory for continuing care or

admission.    The agreement further advised Jackalyn to read

it carefully before signing, and Heathwood provided a

thirty-day revocation period.16

     3.    Conclusion.   We answer the certified questions as

follows.     We conclude that claims of statutory

beneficiaries under our wrongful death statute, G. L.

c. 229, § 2, are derivative of the decedent's own cause of


     16Placing a loved one in a nursing home is for many, if not
most, people a heart-wrenching decision. Once the decision has
been made and the day arrives to register one's parent, spouse,
significant other, dear friend or other family member, residents
and their legal proxies may feel too overwhelmed by
circumstances to comprehend complex legal language. Prudence
and good practice requires that those registering the resident
explain any arbitration agreement in clear and straightforward
language and provide ample time for residents, or their
representatives, to decide whether to sign such an agreement.
We will scrutinize arbitration agreements with particular care
if admission to a nursing home is conditioned on agreeing to
arbitrate any legal claims. There are many reasons why
arbitration agreements might make sense and many reasons that
such agreements may raise grave concerns. Ultimately, the
appropriateness of predispute arbitration agreements between
nursing homes and residents, as a general rule, is a legislative
prerogative.
                                                              22


action, and that therefore the decedent's arbitration

agreement binds those beneficiaries.   We also conclude

that, in the circumstances of this case, the arbitration

agreement binds the executor or administrator of the

decedent's estate to arbitrate the wrongful death action on

behalf of the decedent's statutory beneficiaries.

    The Reporter of Decisions is to furnish attested

copies of this opinion to the clerk of this court.     The

clerk in turn will transmit one copy, under the seal of the

court, to the clerk of the United States Court of Appeals

for the First Circuit, as the answer to the questions

certified, and will also transmit a copy to each party.